Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/18/2022 in response to the final rejection dated 11/15/2021.
Allowable Subject Matter
3. Claim 1, 18 and 19 are allowed. 
4. Claims 2-17 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments filed with the office on 01/18/2022 in response to the final rejection dated 11/15/2021 were fully considered and found to be persuasive and overcome the prior art.
The closest prior art of record, Vanwiggeren (US 2019/0036621 A1) teaches A system is provided for characterizing a device under test (DUT) including an integrated antenna array. The system includes an optical subsystem having first and second focal planes, where the integrated antenna array is positioned in a beam overlap region extending from the first focal plane of the optical subsystem. The system further includes a measurement array having multiple array elements positioned substantially on the second focal plane of the optical subsystem, the measurement array being configured to receive signals from the DUT, and/or to transmit substantially collimated beams to the DUT, via the optical subsystem. Far-field characteristics of the DUT are measured, as well as angular dependence of each of the far-field characteristics.

Rowell et al (US 2019/0302184 A1) teaches, A measurement system for testing a device under test is described, with at least two antennas, at least two reflectors, a signal generation and/or analysis equipment and a test location. Each of the antennas is assigned to a corresponding reflector. Each of the antennas is configured to transmit/receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location. The electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave. The beam paths have different angular orientations that are adjustable. At least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector. Further, a testing method is described. However Rowell et al has common inventors, assignee and a publicly available date (10/03/2019) within one year of the filing date (03/31/2020) of the instant application.
Vanwiggeren (US 2019/0036621 A1) and Maruo (US 20200244377 A1) neither individually nor in combination fail to teach, or render obvious, “A measurement system for 
The cited prior art fails to teach, anticipate or render obvious “A measurement system for testing a device under test over-the-air, comprising a signal generation and/or analysis equipment, several antennas, several reflectors and a test location for the device under test, wherein the antennas are connected with the signal generation and/or analysis equipment in a signal-transmitting manner, wherein each of the antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location, wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave, wherein each antenna aims at a focal point of the corresponding reflector, wherein each antenna and the corresponding reflector together are configured to provide a corresponding quiet zone at the test location, wherein the antennas and the reflectors are placed at different angular offsets with respect to the test location, and wherein at least two of the several antennas are located within a main plane, whereas at least one of the several antennas is located in an auxiliary plane that is offset with respect to the main plane” (as recited in the independent claim 1), and
“A measurement system for testing a device under test over-the-air, comprising a signal generation and/or analysis equipment, several antennas, several reflectors and a test location 
“A measurement system for testing a device under test over-the-air, comprising a signal generation and/or analysis equipment, several antennas, several reflectors and a test location for the device under test, wherein the antennas are connected with the signal generation and/or analysis equipment in a signal-transmitting manner, wherein each of the antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location, wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave, wherein each antenna aims at a focal point of the corresponding reflector, wherein each antenna and the corresponding reflector together are configured to provide a corresponding quiet zone at the test location, wherein the antennas and the reflectors are placed at different angular offsets with respect to the test location, and wherein at least two of the several reflectors are orientated with 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858